Citation Nr: 1736226	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  03-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for seizure disorder.

2.  Entitlement to service connection for chronic sleep disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a disorder manifested by chronic pain due to burns.

6.  Entitlement to service connection for a depressive neurosis.

7.  Entitlement to an effective date prior to May 29, 2002 for the grant of service connection for severe loss of mobility of the left upper extremity disability.

8.  Entitlement to an effective date prior to May 29, 2002 for the grant of service connection for PTSD.

9.  Entitlement to an effective date prior to May 29, 2002 for the grant of service connection for lagophthalmus.

10.  Entitlement to an effective date prior to May 29, 2002 for the grant of service connection for keloid formation on the neck and loss of mobility of the cervical spine.

11.  Entitlement to an increased rating for residuals of second and third degree burn scars of the face and neck, currently evaluated as 80 percent disabling.

12.  Entitlement to an increased rating for residuals of second and third degree burn scars of the left upper extremity, with contracture and loss of extension of the left elbow, currently evaluated as 40 percent disabling.

13.  Entitlement to an increased rating for residuals of second degree burn scars of the right upper extremity, currently evaluated as 10 percent disabling.

14.  Entitlement to an increased rating for residuals of second and third degree burn scars of the back and posterior trunk, currently evaluated as 10 percent disabling.

15.  Entitlement to an increased rating for second degree burn scars of the central buttocks, currently evaluated as 10 percent disabling.

16.  Entitlement to an increased rating for residuals of scars from skin graft donor sites in the thighs, chest, abdomen, with keloid, currently evaluated as 10 percent disabling.

17.  Entitlement to a compensable rating for residuals of second degree burn scars of the left buttocks.

18.  Entitlement to an increased initial rating for severe loss of mobility of the left upper extremity to include the shoulder, elbow, use of hands, and dexterity associated with second-and third-degree burn scars of the left upper extremity, with contracture and loss of extension of the left elbow, currently evaluated as 70 percent disabling from May 29, 2002.

19.  Entitlement to an increased initial rating for keloid formation on the neck and loss of mobility of the cervical spine associated with residuals of second and third degree burn scars of the face and neck, currently evaluated as 10 percent disabling from May 29, 2002.

20.  Entitlement to an increased initial rating for lagophthalmos secondary to severe scarring in each eye associated with residuals of second and third degree burn scars of the face and neck, currently evaluated as 20 percent disabling from May 29, 2002.

21.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another or on account of being housebound.

22.  Entitlement to an effective date earlier than May 29, 2002 for the grant of a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from July 1977 to May 1980.  He sustained severe burns during service in an October 1979 fire. 

By way of history, the record shows that service connection was initially granted for second and third degree burn scars in a March 1981 rating decision.  In May 2002, the Veteran's claim for increased ratings was received by VA.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied increased rating claims for the Veteran's service-connected second and third degree burn scars. 

In December 2004, the Board remanded the Veteran's increased rating claims to the Agency of Original Jurisdiction (AOJ) to schedule him for a hearing at the RO before a Veterans Law Judge (Board hearing). 

In March 2005, the Veteran testified during a hearing at the RO before an Acting Veterans Law Judge.  A transcript of the hearing is of record.

In September 2005, the Board remanded the Veteran's case to the AOJ for further development. 

A November 2006 rating decision granted a TDIU from May 29, 2002.  In January 2007, the Veteran's attorney objected to the effective date of the award (1/18/07 VBMS Third Party Correspondence).

A June 2007 rating decision granted service connection for severe loss of mobility of the left upper extremity with contracture and loss of extension of the left elbow, assigned an initial 70 percent rating, lagophthalmus that was assigned an initial 20 percent rating, and keloid formation on the neck and loss of mobility of the cervical spine, that was assigned an initial 10 percent rating, all from May 29, 2002.

A March 2010 rating decision denied the Veteran's claims for an effective date earlier than May 29, 2002 for the grant of service connection for severe loss of mobility of the left upper extremity, PTSD, lagophthalmus, and keloid formation on the neck and loss of mobility of the cervical spine.  At that time, the RO reopened and then denied the Veteran's claims of service connection for a seizure disorder, chronic sleep disorder, hearing loss, tinnitus, chronic pain, and depressive neurosis, and denied entitlement to SMC. 

The evidence received since the RO's unappealed November 2003 denial of service connection for a seizure disorder, a chronic sleep disorder, hearing loss, tinnitus, chronic pain due to burns, and a depressive neurosis, includes relevant service treatment records (October to December 1979 in-service hospital treatment for burn injuries, see 3/25/05 VBMS Medical Treatment Record Government Facility) that were in existence at the time of the prior denials.  Thus, the claims of service connection for a seizure disorder, chronic sleep disorder, hearing loss, tinnitus, chronic pain, and a depressive neurosis, will be reconsidered without the need for new and material evidence.  38 C.F.R. § 3.156(c) (2016).

In April 2012, the Board remanded the Veteran's increased rating claims to the AOJ for further evidentiary development. 

In February 2015, the Board remanded the Veteran's increased rating claims to the AOJ to comply with his request to testify during another hearing before the Board.  It was noted that the Acting Veterans Law Judge who conducted the Veteran's March 2005 hearing was no longer employed at the Board, and the Veteran was given the opportunity to request another Board hearing.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  In August 2014, the Veteran's attorney relayed that the Veteran wished to testify before another Veterans Law Judge during another hearing (8/14/15 VBMS VA 9 Appeal to Board of Appeals).  The hearing was not scheduled and the case was returned to the Board.

In September 2015, the Board remanded the Veteran's service connection, earlier effective date, increased rating, and SMC, claims to the AOJ to schedule a new hearing before the Board, as the previously requested hearing had not been scheduled.

In April 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge that was conducted by videoconference.  A transcript of the hearing is of record.

The Board notes that, in September 2015, it referred the issue of entitlement to a permanent and total disability rating to the AOJ for appropriate action.  A July 2016 rating decision acknowledged the Veteran's request for a permanent and total rating, but denied entitlement to individual unemployability (TDIU) because the Veteran was "not been found unable to secure or follow a substantially gainful occupation as a result of service connected disabilities."  The AOJ appears to have overlooked that a TDIU was in effect from May 29, 2002, having been granted in the November 2006 rating decision.  In fact, in a November 2016 letter summarizing the Veteran's benefits, the RO stated that he received a TDIU (12/19/16 VBMS Returned Mail).

Thus, as the issue of entitlement to a permanent and total disability rating has not yet been adjudicated by the AOJ, the Board does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016). 

The issues of entitlement to service connection for ptosis, conjunctivitis, and corneal abrasions and an effective date earlier than August 30, 2002 for the grant of a 80 percent rating for residual scars of second and third degree burns of the face and neck have been raised by the record (2/8/12 VBMS VA 9 Appeal to Board of Appeals, pages 4, 9-10; 118/07 VBMS Third Party Correspondence) but have not been adjudicated by the AOJ.  The Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  Id. 

The Veteran's current claims on appeal for service connection (aside from depressive neurosis), increased ratings, and SMC, and an earlier effective date for the grant of service connection for severe loss of mobility of the left upper extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, the evidence indicates that depressive neurosis is a component of the service-related psychiatric disability picture.  

2.  The Veteran's original claim for entitlement to service connection for a "nerve" disorder was received by the RO in July 1, 1980 (within one year of his May 21, 1980 discharge from active service), and was denied in a March 1981 rating decision; the Veteran did not timely appeal that decision but new and material evidence in the form of VA treatment records of his psychiatric hospitalization from August to November 1981 was received within the appeal period, and there was relevant written communication from him within one year of the March 1981 decision, thereby rendering the July 1980 original claim open and pending.

3.  On May 29, 2002 the RO received the Veteran's initial claim for increased ratings for burn scars and service connection lagophthalmus, and a claim for service connection depression due to burns and PTSD.

4.  Service connection for PTSD was granted in a January 2004 rating decision effective from May 29, 2002; service connection for lagophthalmus and keloid formation of the neck and loss of mobility of the cervical spine was granted by the RO in a June 2007 rating decision, also from May 29, 2002.

5.  In connection with the Veteran's May 2002 claim, service treatment records of his hospital care for burn injuries that existed, but were not of record at the time of the initial denial, were associated with the claims file in March 2005.





CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for depressive neurosis, as a component of the Veteran's psychiatric disability, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.400 (2016).

2.  The criteria for an effective date of May 22, 1980 for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.400 (2016).

3.  The criteria for an effective date earlier than May 29, 2002 for the grant of service connection for lagophthalmus have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.400.

4.  The criteria for an effective date earlier than May 29, 2002 for the grant of service connection for keloid formation on the neck and loss of mobility of the cervical spine have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The earlier effective date claims arise from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103 (c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing before the undersigned Veterans Law Judge, the issues were identified, including the evidence needed to substantiate the appeal.  There was a discussion of possible evidence that could substantiate the claims.  The Bryant duties were thereby met.

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claims.  Accordingly, the Board will proceed to the merits of the earlier effective date issues.

II. Service Connection for Depressive Neurosis 

The Veteran seeks service connection for depressive neurosis.  It is noted that service connection is in effect for posttraumatic stress disorder (PTSD).  The rating criteria for all psychiatric disabilities are governed by one uniform general rating formula, found under 38 C.F.R. § 4.130.   

The Court has held that when the symptoms of a service-connected disability and a nonservice-connected disability cannot be differentiated, all symptoms must be attributed to the service-connected disability for evaluation purposes.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The record in this case contains no competent medical evidence distinguishing specific symptoms as relating only to PTSD or as relating only to another diagnosis.  Thus, all psychiatric symptoms are already for consideration in evaluating the service-connected disability.  In light of the Veteran's 100 percent rating, the Board finds that a remand to seek clarification as to which symptoms may or may not be attributed to the PTSD would not serve a useful purpose.  Rather, the Board will resolve doubt and award service connection for depressive neurosis, for which treatment occurred in 1980.  As noted earlier, the diagnosis of depressive neurosis may have been a mischaracterization of the later service-connected PTSD.  In any event, the Board will resolve doubt in the Veteran's favor and award service connection for depressive neurosis, to be hyphenated together with the PTSD rating; rules against pyramiding prohibit assignment of a separate rating percentage.  38 C.F.R. § 4.14.

III. Earlier Effective Date- Facts and Analysis

Contentions 

The Veteran's attorney asserts that a more appropriate effective date for the Veteran's lagophthalmus, keloid formation on the neck and loss of mobility of the cervical spine, and PTSD, is February 1980 when the Veteran was discharged (4/12/17 VBMS Hearing Transcript, page 12).  The attorney notes the Veteran was treated in service, received VA inpatient psychiatric treatment, and previously filed a claim for service connection for a mental health condition that was the initial manifestation of his current PTSD.

Legal Criteria

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

If new and material evidence other than service department records is received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  For a claim to reopen after a prior final disallowance, where new and material evidence is received after a final disallowance, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.156 (b), 3.400(q), (r).

In the case of a petition to reopen a previously denied claim for service connection, the pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. § 3.156 (c); Vigil v. Peake, 22 Vet. App 63 (2008).  Only if the VA grants benefits resulting from reconsideration of the merits under § 3.156(c)(1) must it consider an earlier effective date under subsection (c)(3).  Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a). 

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157 (2016).  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the appellant's claim was received by VA prior to that date, the former regulations are applicable in this case.  Such regulations provide that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).  

Thus, the essential elements for any claim, whether formal or informal, are 
(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See 38 C.F.R. § 3.1 p) (2016); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Facts

The Veteran was hospitalized at VA from June to July 1980 for treatment of a depressive neurosis and for scars with keloid formation in his face, back, chest, and other body parts (6/15/16 VBMS STR Medical (3rd set), page 7; 6/27/15 VBMS VA 10-1000 Hospital Summary).

On July 1, 1980, the Veteran filed his initial claim of service connection for third degree burns over 36 percent of his body (arms, face, neck, and back) with severe scarring and disfigurement, substantial scarring and disfigurement on his chest and legs where skin was taken for grafts, and a "nerve" disorder (depression) secondary to his burns and scars (6/15/16 VBMS STR (2nd set) Medical, page 67).  He noted that he was hospitalized by VA since June 1980.

A September 1980 VA psychiatric examiner found no evidence of psychiatric symptomatology, including depression, and no sign of psychosis (6/15/16 VBMS STR Medical (2nd set), pages 51, 60-61).

In a March 1981 rating decision the RO granted the Veteran's claim of service connection for second and third degree burns, which were assigned a combined 100 percent disability rating from May 22, 1980 (that day after his discharge from active service), and denied his claim of service connection for nervous condition, on the basis that there was no evidence of a current psychiatric disability in service and on the last VA examination (6/15/16 VBMS STR Medical (2nd set), pages 43-45).  The Veteran was notified of this determination in March 1981 (6/15/16 VBMS STR Medical (2nd set), pages 41-43), but did not submit a notice of disagreement or otherwise indicate an intent to appeal within one year.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200-20.302 (2016) (requirements for an appeal). 

New and material evidence was received within one year of notice of the denial, so as to keep the prior claim pending.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); see also 38 C.F.R. §§ 3.156 (b); 3.400(q)(1).  There was also communication from the Veteran within one year, and there were pertinent VA treatment records dated within one year of the March 1981 denial, that would be considered to be in VA's constructive possession.

Notably, VA hospitalized the Veteran from August to November 1981 for treatment of a disorder with a provisional Axis I diagnosis of an adjustment disorder with mixed emotional features (6/15/16 VBMS STR Medical (6th set), page 5).  When hospitalized, he had muscle spasms, poor memory from his accident, and feared others were looking at him because of his scars.  The final Axis I diagnosis was psychological factors affecting physical condition.

In an October 1981 signed statement, the Veteran noted that, in his original claim submitted in July 1980, he filed a claim for a "nerve" disorder due to his burns and scarring (6/15/16 VBMS STR Medical (4th set), page 8).  He did not recall ever being specifically rated for nerves, although he was hospitalized for it, and requested a specific rating for a nervous disorder.  

The RO construed the Veteran's statement as a request to reopen his previously denied claim and scheduled a new VA examination (6/15/16 VBMS STR Medical (2nd set), page 23).

A December 1981 VA examiner reported that a nervous condition was not present at that time (6/15/16 VBMS STR Medical (2nd set), pages 24-27).  

A January 1982 Deferred Rating Decision notes the Veteran's reopened service connection claim for a nervous disorder and that the current examination found no nervous disorder (6/15/16 VBMS STR Medical (2nd set), page 22).  There is no indication in the claims file that the RO notified the Veteran in writing of this determination or issued a final rating decision.

In September 1983, the Veteran failed to report for a routine VA examination scheduled to evaluate his burn injuries.

A September 1983 rating decision reduced the Veteran's combined disability rating to 70 percent from October 1, 1983 (6/28/15 VBMS Correspondence; 6/15/16 VBMS STR Medical (2nd set), page 15).

In a September 1983 statement, the Veteran explained that he unintentionally missed the scheduled VA examination and requested that it be rescheduled (9/26/83 VBMS VA 21-4138 Statement in Support of Claim).  He noted that the military assigned him permanent disability retirement on April 20, 1983 that demonstrated his disabilities (burns, scars, contractures, and a bilateral eye condition) continued.  

The Veteran underwent VA examination of his burn scars in December 1983 and a March 1984 rating decision assigned a combined 80 percent disability rating from October 1, 1983 (6/28/15 VBMS Correspondence).  The Veteran was notified of this determination in April 1984 (4/12/84 VBMS Notification Letter) but did not submit a notice of disagreement or otherwise indicate an intent to appeal within one year.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200-20.302.

No new and material evidence was received within one year of notice of the decision, so as to keep the prior claim pending.  See Bond v. Shinseki, 659 F.3d at 1367-68; see also 38 C.F.R. §§ 3.156 (b); 3.400(q)(1).  There was no communication from the Veteran within one year, and there were no pertinent VA treatment records dated within one year of the March 1984 decision, that would be considered to be in VA's constructive possession.

On May 29, 2002, the Veteran submitted a claim for an increased rating for burn scars, and a claim of service connection for several disabilities including chronic pain, depression due to burns, and PTSD from the fire accident in service.  The September 2002 rating decision denied the Veteran's claims.  He perfected an appeal of this determination.

Upon consideration of evidence added to the record, including an August 2002 private psychological evaluation (7/12/02 VBMS VA Examination) and a December 2003 VA examination report, that both diagnosed PTSD, in the January 2004 rating decision, the RO granted service connection for PTSD, effective from May 29, 2002.

At his March 2005 Board hearing, the Veteran submitted inpatient records of his hospital treatment in October and November 1979 (3/25/05 VBMS Medical Treatment Record Government Facility).

The purpose of the Board's September 2005 remand was to afford the Veteran new VA examinations to assess the current nature and severity of his burn scars.  

Upon consideration of the evidence added to the file, including March 2006 and May 2007 VA examination reports, in the June 2007 rating decision, the RO granted service connection for lagophthalmus and keloid formation on the neck and loss of mobility of the cervical spine, effective from May 29, 2002.

Analysis

PTSD

In this case, the Veteran filed a claim of service connection for PTSD in May 2002.  The PTSD claim reasonably encompasses the July 1980 claim for a "nerve" disorder and is appropriately construed as a claim to reopen.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The effective date for a grant of service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The March 1981 unappealed rating decision denied service connection for a nervous disorder on that basis that there was no diagnosed psychiatric disorder on VA examination.  The Veteran did not appeal this decision.  However, new and material evidence was received within one year of notice of the denial, so as to keep the prior claim pending.  See Bond v. Shinseki, 659 F.3d at 1367; see also 38 C.F.R. §§ 3.156 (b); 3.400(q)(1).  Specifically, VA medical records documenting the Veteran's August to November 1981 VA hospitalization for psychiatric treatment were received.  Additionally, in October 1981, within one year of the March 1981 decision, there was signed communication from the Veteran that specifically referenced his claim for service connection for his nerve disorder.  

The December 1981 VA examiner did not diagnose a psychiatric disorder, providing no basis for a changed decision according to the January 1982 Deferred Rating Decision.  However, the RO did not advise the Veteran in writing of this determination or issue a final rating decision, rendering the Veteran's original July 1, 1980 claim open and pending.

In the July 2002 private psychological evaluation, E.M.T., Ph.D., reviewed the Veteran's medical records since discharge, including the VA hospital records, and concluded that he had severe PTSD related to severe burns incurred in the fire in service (7/12/02 VBMS VA Examination).  It was noted that, on a daily basis, the Veteran was reminded of that incident whenever he looked in the mirror or got dressed due to the extensive amount of burns and surgeries he had to undergo.

The December 2003 VA examiner noted the Veteran's psychiatric history of four or five inpatient hospitalizations over the past 20 years for problems dealing with depression and problems with alcohol.  The examiner observed that the Veteran was exposed to serious trauma of fire that resulted in fascial burns to his face arms and hands and that was significant trauma that easily could have killed him at that time.  The Veteran had intrusive thoughts, anxiety attacks, anxiousness, and marked social dysfunction that met the criteria for chronic PTSD chronic.  He had trouble maintaining employment and relationships.

Here, it is clear that the January 2004 rating decision was based, in large measure, on the July 2002 psychological report and December 2003 VA examination report, both of which diagnose PTSD due to the traumatic fire and burn injuries in service.

The Veteran's July 1, 1980 original claim was open and pending at the time of the January 2004 rating decision.  See Bond v. Shinseki, 659 F.3d at 1367; see also 38 C.F.R. §§ 3.156 (b); 3.400(q)(1).  

Affording the Veteran the benefit of the doubt, it appears that the current PTSD diagnosis is a re-classification of the psychiatric symptoms that were initially described as an "adjustment disorder" and "psychological factors affecting physical condition," and that this new diagnosis is at least as likely as not the result of the evolving understanding of mental illness, rather than the development of a new psychiatric disability.  Therefore, the evidence of record supports a finding that the Veteran's original claim, received by VA on July 1, 1980, remained open and pending, and May 22, 1980, the day after his discharge from active service, is the appropriate effective date. 

Resolving the benefit of the doubt in the Veteran's favor, an effective date of May 22, 1980 is granted for service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. App. at 49; 38 C.F.R. § 3.156 (b).

Lagophthalmus and Keloid Formation on the Neck and Loss of Mobility of the Cervical Spine

The March 1981 rating decision granted service connection and assigned ratings for the Veteran's second and third degree burn injuries.  That decision is final.  38 U.S.C.A. § 7105 (West 2014).

In September 1983, the Veteran noted that his disabilities (burns, scars, contractures, and bilateral eye condition) had continued.  He did not report having lagophthalmus or keloid formation on the neck and loss of mobility of the cervical spine.  See Ellington v. Nicholson, 22 Vet. App. 141, 144 (2007) (finding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); see also Brannon v. West, 12 Vet. App. at 35 ("The mere presence of the medical evidence does not establish an intent on the part of the [veteran] to seek secondary service connection . . . . While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.").

The March 1984 rating decision reevaluated the Veteran's burn injuries without granting service connection and assigning separate ratings for keloid formation on the neck and loss of mobility of the cervical spine and a bilateral eye disability.  That decision is final.  38 U.S.C.A. § 7105.

On May 29, 2002 the Veteran next filed his claim for an increased rating for burn scars, and a claim of service connection for several disabilities, including chronic pain, stemming from the fire in service.  The June 2007 rating decision granted service connection for lagophthalmus, and keloid formation on the neck and loss of mobility of the cervical spine, effective May 29, 2002, the date of his claim.

The Board finds that the effective date for the grant of service connection for lagophthalmus and keloid formation on the neck and loss of mobility of the cervical spine can be no earlier than the date of receipt of the Veteran's May 29, 2002 claim.  See 38 C.F.R. § 3.400(q), (r).

The Board has also considered the applicability of § 3.156(c) and whether this provision warrants an earlier effective date for the Veteran's claims.  The Veteran through his attorney contends that additional service department records received by VA following the original March 1981 denial of his claim require an earlier effective date commensurate with his original claim, pursuant to 38 C.F.R. § 3.156 (c).  See 5/28/17 VBMS Third Party Correspondence.

The Board finds that the service medical records received by VA in March 2005 do not show that the Veteran had lagophthalmus and keloid formation and loss of mobility of the cervical spine.  The records describe the Veteran's inpatient treatment for his second and third degree burn scars over 36 percent of his body, summarized in a November 1980 inpatient clinical narrative essentially duplicative of a February 1980 Narrative Summary considered by the rating board in the March 1981 rating decision (6/15/16 VBMS STR Medical (1st set), pages 35-41; 3/25/05 VBMS Medical Treatment Record Government Facility, pages 10, 140). 

Section 3.156(c) only applies when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision.  Blubaugh v. McDonald, 773 F.3d at 1314. 

Significantly, in this case, the Veteran's July 1980 claim did not address service connection for lagophthalmus or keloid formation on the neck and loss of mobility of the cervical spine and such was not "previously decided" by the RO in the March 1981 rating decision.  Id.  The only claim denied by the RO in March 1981 was service connection for a nerve condition.  Service connection for lagophthalmus and keloid formation on the neck and loss of mobility of the cervical spine was not denied in the March 1984 rating decision.  Id.

It was the Veteran's May 29, 2002 claim that led to the September 2002 rating decision that denied his increased rating claims and, ultimately, led to the Board's September 2005 remand for new VA examinations to more accurately assess the nature and severity of his burn injuries.  These led to the June 2007 rating decision that granted service connection for lagophthalmus and keloid formation on the neck and loss of mobility of the cervical spine from May 29, 2002.  

Moreover, the evidence does not show that the March and May 2007 VA examiners' review of those service treatment records was the basis for the positive opinions.  Rather, the March 2006 VA eye examiner noted the Veteran's history of corneal scarring and eye infections, and that he underwent surgery in January (2006 evidently).  The examiner cited to current clinical findings in her conclusion that the Veteran had lagophthalmus secondary to severe scarring in each eye.  

The March 2006 VA orthopedic examiner reviewed the Veteran's November 1980 medical discharge from the hospital that was among the records received in March 2005 but also noted the history provided by the Veteran and current examination findings in reaching her conclusion that keloid formation on the neck and loss of mobility on the cervical spine was a residual of the fire-related injury incurred in service.  The examiners did not otherwise mention the inpatient records in their citations specifically or generally.  The inpatient records did not lead VA to award a benefit that was not previously granted. 

Thus, an effective date earlier than May 29, 2002 for the grant of service connection for lagophthalmus and keloid formation on the neck and loss of mobility of the cervical spine is not warranted.

The March 1981 and March 1983 rating decisions are not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  There can be no free-standing claims for an earlier effective date.  Rudd v. Nicholson, supra.  CUE in the March 1981 and March 1983 rating decisions is neither alleged nor raised by the record as to the claims for service connection for lagophthalmus and keloid formation on the neck and loss of mobility of the cervical spine.

In sum, the Board finds that the weight of the probative and other evidence of record is against an effective date earlier than May 29, 2002, for the grant of service connection for lagophthalmus and keloid formation on the neck and loss of mobility of the cervical spine.

In reaching this determination, the Board acknowledges the Veteran's contention that he had severe burn residual disability since his discharge from service and, therefore, his original date of claim should control.  In essence, he is asserting that he was entitled to an earlier effective date on an equitable basis.  While the Board is sympathetic toward the Veteran and the extensive burn injuries he suffered, and grateful for his service, the Board is bound and constrained by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to service connection for depressive neurosis is granted.

Entitlement to an effective date of May 22, 1980, but no earlier, for the award of service connection for PTSD, is granted.

Entitlement to an effective date earlier than May 29, 2002, for the grant of service connection for lagophthalmus, is denied.

Entitlement to an effective date earlier than May 29, 2002, for the grant of service connection for keloid formation on the neck and loss of mobility of the cervical spine, is denied.


REMAND

Earlier Effective Date Claim

During the Veteran's April 2017 Board hearing, his attorney appeared to raise a vague claim of whether there was CUE regarding the Veteran's left upper extremity "that was associated with the claims file early on" (4/12/17 VBMS Hearing Transcript, page 16).  The attorney appears to be claiming that there was CUE in the March 1981 rating decision, although this is not entirely clear.  In February 2012, the attorney stated that "[t]he 1983 reduction in benefits was contrary to law" (2/8/12 VBMS VA 9 appeal to Board of Appeals, pages 2-3).  The attorney should be asked to clarify his allegation of CUE in any prior rating decision not addressed by the RO.  The RO must be afforded the opportunity to address it in full.  The matter of whether there was CUE in the March 1981 rating that did not grant service connection for loss of mobility of the left upper extremity is inextricably intertwined with the Veteran's current claim for an effective date earlier than May 29, 2002 for the grant of service connection for severe loss of mobility of the left upper extremity.  See Harris v Derwinski, 1 Vet. App. 180, 183 (1991).  The Board must defer consideration of the earlier effective date appeal pending the RO's consideration of any new CUE claim(s) in the first instance.

Service Connection Claims

Seizure Disorder

During the 2017 Board hearing, the Veteran's attorney contended that the Veteran's seizures started after his burn injuries when the Veteran was hospitalized (4/12/17 VBMS Hearing Transcript, page 8)  The Veteran testified that he had actual seizures several times a year since service for which he took prescribed medication.  Id. at 10.  He took Dilantin after a November 1991 operation.   

Seizures are not mentioned as a treatment complication in the February 1980 Narrative Summary and November 1980 Inpatient Discharge of the Veteran's October to November 1979 hospitalization (6/15/16 VBMS STR Medical (1st set), page 35; 3/25/05 VBMS Medical Treatment Record Government Facility, page 140).

A May 2007 medical opinion prepared by a VA physician in consultation with a neurologist indicates that, in 1991, the Veteran had a left-sided cerebral aneurysm.  Seizures and headaches were known sequelae of cerebral aneurysms, and the Veteran's headaches and seizures "may be caused" by his aneurysm and treatment for it.  The opinion concluded that it was 1ikely that the Veteran's aneurysm was completely independent of his burn injury and treatment and that there was no known relationship between burn injuries and the development of cerebral aneurysms.  The opinion does not address if seizures were aggravated by the service-connected burn injuries.

A September 2009 VA examination examiner noted the Veteran's report of having seizures controlled by medication (9/28/09 VBMS VA Examination, page 2).  In highly emotional situations, he was more prone to seizures.  

Given the above, a new opinion by a neurologist is warranted.

Chronic Sleep Disorder

The Veteran contends that he has a sleep disorder, namely sleep apnea, that had its onset during active service.  During the April 2017 Board hearing, his attorney stated that the Veteran always complained of sleep problems and had nose surgery.  The Veteran reported having total reconstructive surgery on his face and the left inside of his mouth and outside on his eyelids (4/17/17 VBMS Hearing Transcript, page 6).  His attorney argued that the fire in service caused problems with the Veteran's nose, throat, and lungs including smoke and chemical inhalation.  Id.  

Further, the Veteran testified that he felt tired in service, but ignored it because he was young.  Id. at 7.  After the fire accident, he had difficulty sleeping, and his companion complained about his loud snoring.  He was aware of his snoring since about 1988 when a woman complained but he did not believe her because he had his tonsils out.  Id. at 7-8.  

The service and post service medical evidence does not discuss a chronic sleep disorder.

The Board is of the opinion that the Veteran should be afforded a VA examination to determine the etiology of any sleep disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009).




Hearing Loss and Tinnitus

The Veteran testified that he was a mortar man in service and exposed to acoustic trauma (4/17/17 VBMS Hearing Transcript, page 4).  His attorney noted that the fire in which the Veteran was burned was so intense it ruptured his ear drum.  The Veteran had ringing in his ears since he fired mortars in service.  Id. at 5.

Service treatment records show that the Veteran had no hearing loss when examined for enlistment in October 1976 (6/15/16 VBMS STRs, pages 8-9).  A September 1978 clinical record indicates that he was placed on the hearing conservation program and a reference audiogram performed at the time demonstrates some hearing loss.  Id. at 19-20.  Loss of hearing acuity is reflected in the audiogram performed when the Veteran was examined for medical retirement in February 1980.  Id. at 5-7.

A June 2002 private audiological evaluation revealed mild to moderate hearing loss, bilaterally (10/3/02 VBMS Medical Treatment Record Government Facility, pages 1-3).

The December 2003 VA PTSD examiner commented that the Veteran was extremely hard of hearing (12/16/03 VBMS VA Examination, page 3).  The Veteran indicated that, before his burn injury, he worked with mortars and sometimes forgot to use his ear plugs that he thought damaged his hearing.  The examiner noted that the Veteran spoke very loudly throughout the interview.

Given the above, the Veteran should be afforded a VA examination to determine the etiology of any hearing loss and tinnitus disabilities.  See McLendon v. Nicholson, 20 Vet. App. at 83; see also Davidson v. Shinseki, 581 F.3d at 1316.

Chronic Pain Due to Burns

The Veteran contends that he has a disorder manifested by chronic pain, including fibromyalgia, due to his burn injuries.  During the April 2017 Board hearing, his attorney maintained that the Veteran experienced drug reactions to medication during his long hospitalization that altered or caused systemic issues, variously described as fibromyalgia (4/17/17 VBMS Hearing Transcript at page 13).

An opinion is needed as to whether the Veteran has a chronic pain disorder due to or aggravated by his service-connected burn injury residuals.

Increased Ratings for Burn Scars

Examinations

The Veteran has extensive burn scars and residual injuries that VA has not had evaluated by a burn specialist.  This must be done.  A July 2002 VA examination was performed by a nurse practitioner who did not provide any measurements of the extent of the Veteran's scars.  The Veteran provided a March 2005 independent plastic surgery evaluation with photographs performed by J.G., M.D. (4/15/05 VBMS Medical Treatment Record Non Government Facility).  But, March 2006 and April 2009 VA examinations were performed by nurse practitioners, a September 2009 VA examination for aid and attendance/housebound status (regarding SMC) was performed by a social worker, and a March 2014 VA scars examination was performed by a nurse practitioner.  A complete examination of all the Veteran's residual burn scars and injuries, with photographs, must be performed by a burn specialist prior to Board consideration of the Veteran's increased rating claims.

During his 2017 hearing, the Veteran reported that, since his 2005 Board hearing, he underwent revision surgery on his eyelids (4/17/17 VBMS Hearing Transcript, page 3).  His attorney noted that scar tissue grew and scratched the corneas.  The Veteran reported having eye and vision problems even with medication that was worsening and that things were blurrier.  Id. at 11.  He had difficulty reading and seeing at a distance and his left eye was scarred. 

An examination by an ophthalmologist is needed to determine the current severity and all manifestations of the Veteran's bilateral eye disability.

The Veteran is in receipt of the maximum schedular rating for his second and third degree burns scars of the face and neck (80 percent under Diagnostic Code 7800); burn residuals of the left upper extremity with contracture and loss of sensation of the left elbow (40 percent under Diagnostic Code 7801); burn scars of the right upper extremity, central buttocks, left buttocks, and back and posterior trunk (10 percent ratings under Diagnostic Code 7802).  See 38 C.F.R. § 4.118 (2016).  To establish entitlement to an increase, the evidence must show it is warranted under alternate criteria, or on an extra-schedular basis.

Under § 3.321(b)(1) (2016), an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Given that the Veteran was last examined by VA for his burns scars by the nurse practitioner March 2014, and that he has frequently sought medical treatment over the course of his appeal, a VA medical opinion should be obtained to identify all burn scar symptoms over the course of the appeal period, to include the effects of the disability on the Veteran's ordinary life and occupation.

The Board may not consider, in the first instance, entitlement to an extra-schedular disability rating, but must refer that question to the appropriate first line adjudicator for initial consideration.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

Records

Recent medical records regarding the Veteran's treatment at the VA medical centers (VAMCs) in Battle Creek and Ann Arbor since July 2013 (9/1/13 VVA CAPRI (4th set), page 1) should be obtained.



SMC

The Board will defer consideration of the Veteran's SMC claim, pending completion of the action requested below.

Earlier Effective Date for TDIU

The November 2006 rating decision granted a TDIU from May 29, 2002.  The Veteran's attorney submitted a notice of disagreement as to the effective date of this award in January 2007 (1/18/07 VBMS Third Party Correspondence).  The Board is required to remand this issue so that a statement of the case (SOC) can be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC regarding the matter of entitlement to an effective date earlier than May 29, 2002 for the grant of a TDIU.  Do not certify or return this issue to the Board, unless the Veteran submits a timely substantive appeal.

2. Contact the appellant's attorney in writing and request that he clarify with specificity the arguments raised during the April 2017 Board hearing.  The attorney should clarify the specific rating decision(s) allegedly containing CUE and the specific bases for his CUE allegations with respect to the Veteran's severe loss of mobility of the left upper extremity disability.  Adjudicate any new claim(s) of CUE in an RO rating decision.  If the determination remains adverse to the appellant, the RO should readjudicate the issue of entitlement to an effective date earlier than May 29, 2002, for the grant of service connection for severe loss of mobility of the left upper extremity, considering all the evidence of record.  

3. Obtain all medical records regarding the Veteran's treatment at the VAMCs in Battle Creek and Ann Arbor since July 2013.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4. After completing the development above, schedule the Veteran for appropriate VA examinations by a physician with expertise in treating burns to determine the current severity and all manifestations of his service-connected second and third degree burn scars of the face and neck, left upper extremity with contracture and loss of extension of the left elbow, second degree burn scars of the right upper extremity, second and third degree burn scars of the back and posterior trunk, second degree burn scars of the central buttocks, residuals of scars from skin graft donor sites in the thighs, chest, and abdomen with keloid, second degree burn scars of the left buttocks, severe loss of mobility of the left upper extremity, including the shoulder, elbow, use of hands, and dexterity, and keloid formation on the face and loss of mobility of the cervical spine and a physician with expertise in diagnosing eye disorders (ophthalmologist) to determine the current severity of lagophthalmos due to severe scarring in each eye associated with burn scars to the face and neck.  After completion of the examinations and review of the record, the examiners should address the following:

a. Burn Scars

i. The examiner should measure and record all burn scars of the head, face, neck, and the nature of any scars related to the service-connected disabilities.  Any and all signs and symptoms necessary for rating the Veteran's scars under the applicable rating criteria should be reported in detail, including the size and nature of all scars, any characteristics of disfigurement, and any impairment of function.  Photographs of the scars should be included in the claims file.

ii. The examiner should measure and record all burn scars of the Veteran's right and left upper extremities, back and posterior trunk, and buttocks, and the nature of any scars related to the service-connected disabilities.

iii. The examiner state describe the frequency of treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs, or other treatment, including surgical treatment. 

iv. The examiner should describe the effects of the burn scar residuals on the Veteran's ordinary life and occupation over the course of the appeal period (since 2002).

b. Lagophthalmus

The ophthalmologist-examiner should describe in detail all manifestations of the Veteran's lagophthalmus including the frequency of treatment, and including surgical treatment, if any.  

c. The examiners should provide reasons for any opinion offered.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5. Schedule the Veteran for VA examinations by appropriate physicians to determine if chronic sleep and pain disorders, seizures, hearing loss and tinnitus disabilities are related to service or the service-connected burn injury residuals.  An examination conducted by a medical professional other than a physician (as designated below) is not acceptable.  After completion of the examinations and review of the record, the examiners should answer the following questions:

a. Sleep Disorder- the examination should be performed by a physician with expertise in evaluating sleep disorders 

i. If sleep apnea or another sleep disorder disability is found (any such disability shown since 2002), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset in active service or is it otherwise the result of a disease or injury in active service or was caused (in whole or in part) by the Veteran's service-connected burn injury residuals?

ii. If not caused by the burn injury residuals, is it at least as likely as not (50 percent probability or more) that the Veteran's current sleep disorder disability was aggravated (made worse) by his service-connected burn injury residuals? 

iii. If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of sleep disability prior to aggravation?

b. Hearing loss and tinnitus:-the examination should be performed by a physician with expertise in diagnosing hearing disorders (an ear, nose, and throat (ENT) specialist)

If a bilateral hearing disorder or tinnitus is found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disorder(s) was(were) incurred in or aggravated by active service or is(are) otherwise related to active service, including exposure to acoustic trauma and the October 1979 fire.

c. Seizures-the examination should be performed by a physician with expertise in diagnosing neurologic disorders (a neurologist)

i. is it at least as likely as not (50 percent probability or more) that the Veteran's seizure disability is due to a disease or injury during active service or was caused (in whole or in part) by his service-connected burn injury residuals?

ii. If not caused by the burn injury residuals, is it at least as likely as not (50 percent probability or more) that the Veteran's current seizure disability was aggravated (made worse) by his service-connected burn injury residuals? 

iii.  If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of seizure disability prior to aggravation?

d. Chronic Pain Disorder-an examination should be performed by a physician with expertise in diagnosing chronic pain disorders

i. If fibromyalgia or another chronic pain disorder disability is found (any such disability shown since 2002), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset in active service or is it otherwise the result of a disease or injury in active service or was caused (in whole or in part) by the Veteran's service-connected burn injury residuals?

ii. If not caused by the burn injury residuals, is it at least as likely as not (50 percent probability or more) that the Veteran's current chronic pain disorder disability was aggravated (made worse) by his service-connected burn injury residuals? 

iii.  If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of chronic pain disability prior to aggravation?

e. The examiners should provide reasons for each opinion.

f. The examiners are advised that the Veteran is competent to report in-service seizure, sleep, hearing, chronic pain, and depression problems, his symptoms and history, and such reports, including those of a continuity of seizure, sleep, hearing and chronic pain  symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

g. The examiners should state whether the Veteran's reports, if accepted, together with the other evidence of record would be sufficient to establish a link between the current sleep apnea, seizure, hearing loss and tinnitus, and chronic pain disabilities and active service.  If his reports would be sufficient, the examiner should state whether there is any medical reason for rejecting his reports.

h. The absence of evidence of treatment for seizures, sleep/respiratory problems, chronic pain disorder, and hearing loss and tinnitus, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

i. If the examiners are unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

6. Then, refer the Veteran's case to the Director of VA's Compensation Service for consideration of entitlement to an extra-schedular rating for the residuals of second and third degree burn scars of the face and neck; residuals of second and third degree burns of the left upper extremity, with contracture and loss of extension of the left elbow disability; residuals of second degree burn scars of the right upper extremity; residuals of second and third degree burn scars of the back and posterior trunk; and residuals of second degree burn scars of the central buttocks under 38 C.F.R. § 3.321(b)(1).

7. Readajudicate the claims on appeal.  If any benefit sought remains denied (including the claim for an effective date earlier than May 29, 2002 for the grant of service connection for severe loss of mobility of the left upper extremity), issue a supplemental statement of the case to the Veteran and his attorney, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


